Citation Nr: 1422311	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  13-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

5.  Entitlement to an increased evaluation for lumbar radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M. L.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, on behalf of the RO in Pittsburgh, Pennsylvania.

In December 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via a videoconference hearing.  A transcript of the hearing has been associated with the record.  At that time, the record was held open for 60 days for the submission of evidence.  However, to date, there is no indication that the Veteran submitted additional evidence in support of his claims.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims file reveals a copy of the December 2013 hearing transcript and VA treatment notes relevant to the issues on appeal.  Since the receipt of those records, a statement of the case (SOC) was issued that considered the relevant VA treatment notes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the December 2013 hearing, the Veteran indicated that he wanted to verbally file a notice of disagreement with the July 2013 rating decision that granted service connection and rated lumbar radiculopathy of his bilateral lower extremities as 10 percent disabling for each leg.  While the Board notes that service connection for lumbar radiculopathy of the right lower extremity was granted in February 2004, the Board will read the Veteran's testimony liberally and conclude that he intended to disagree with the ratings assigned to each lower extremity disability, both of which were adjudicated in the July 2013 RO rating decision.  

The issues of entitlement to service connection for sleep apnea, entitlement to ratings in excess of 10 percent for lumbar radiculopathy of the right and left lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine is not productive of unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the VCAA duty to notify was not satisfied by way of a letter sent to the Veteran prior to the initial adjudication of the issue on appeal.  However, a remand for a corrective VCAA notice is not required, as the Veteran's notice of disagreement and other communications reflect that he is aware that worsening of disability symptoms is necessary for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In addition, the Veteran was provided with the General Rating Formula for Diseases and Injuries of Spine, and the rating criteria for degenerative arthritis of the spine and intervertebral disc syndrome in the October 2013 SOC.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes and Social Security Administration (SSA) treatment notes, have been associated with the claims file and were reviewed in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because, as shown below, it is predicated on a review of the Veteran's medical history, as well as on a physical examination and it fully addresses the rating criteria that are relevant to rating the disability in this case.  The examiner considered all of the pertinent evidence of record and adequately addressed factors not contemplated in the relevant rating criteria, including repetitive range of motion testing findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in December 2013.  During the hearing, the undersigned Veterans Law Judge clearly set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim for an increased rating, including the severity, frequency, and duration of his symptoms, and how they impacted his activities of daily living and his ability to work.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, as explained below, a uniform rating is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated either under the General Rating Formula for Diseases and Injuries to the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In addition, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id., Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

VA physical therapy treatment notes, dated from April 2012 to May 2012, indicate that the Veteran was treated for complaints of low back pain.  During the April 2012 initial physical therapy consultation, the Veteran indicated that, at best, his pain was eight out of ten in severity, and, at worst, his pain was ten out of ten in severity.  He reported that he was a stay-at-home father because of his low back pain.  Range of motion testing revealed flexion to 22 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, right rotation to 3 degrees, and left rotation to 4 degrees.  In the May 2012 physical therapy discharge summary, the treating physical therapist noted that the Veteran had achieved the maximum benefit of service and he was instructed to continue with a home exercise program.  At that time, the Veteran rated his pain seven out of ten in severity and indicated that he felt more flexible; however, he reported that he continued to have constant low back pain that was aggravated by almost all activity.

During the July 2012 VA back conditions examination, the Veteran described a sharp, constant pain that originated in his lumbar spine and radiated to the posterior aspect of the bilateral lower extremities.  He rated his pain nine out of ten in severity at worst.  He indicated that his pain was exacerbated by prolonged sitting, standing, or lifting objects heavier than ten pounds.  He reported that flare-ups of pain impacted the function of his thoracolumbar spine.  Range of motion testing revealed forward flexion to 90 degrees or greater with objective evidence of painful motion at 60 degrees, extension to 20 degrees with objective evidence of painful motion at 15 degrees, bilateral lateral flexion to 25 degrees with objective evidence of painful motion at 15 degrees, right lateral rotation to 15 degrees with objective evidence of painful motion at 15 degrees, and left lateral rotation to 20 degrees with objective evidence of painful motion at 15 degrees.  The examiner noted that the Veteran was unable to perform repetitive use testing with three repetitions due to severe pain, including at rest.  The examiner indicated that the Veteran had functional loss or functional impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  On examination, the Veteran had localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  The examiner noted paralumbar muscle spasms and tenderness.  He indicated that the Veteran had guarding and/or muscle spasms that did not result in an abnormal gait or spinal contour.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  The examiner also noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine with a total duration of incapacitating episodes over the previous 12 months of less than one week.  He opined that the Veteran's thoracolumbar spine disability impacted his ability to work because he was unable to stand, walk, or sit for more than five minutes at a time without shifting or resting.

In August 2012, the Veteran presented to a VA emergency room with complaints of sudden onset mid to lower back pain.  The discharge diagnosis was acute mid back pain likely due to muscle spasm.

During a February 2013 VA general medical examination, the Veteran rated his chronic lumbosacral spine pain nine to ten out of ten in severity.  He indicated that his pain was located in his lower back and radiated into both of his legs.  He also noted that he had occasional lower thoracic spine pain.  He reported that his pain was exacerbated by prolonged standing, walking, bending, lifting, carrying, pushing, and pulling.  He stated that his pain medications included nonsteroidal anti inflammatories, and muscle relaxants; but, he indicated that he was not taking any medication at that time.  He denied any recent procedures or hospitalizations related to his back in over one year.  He ambulated with a cane.  He indicated that he was not employed.  The examiner opined that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 40 percent for his lumbar spine disability.  The Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, the July 2012 VA examination revealed forward flexion to 90 degrees or greater, extension to 20 degrees, bilateral lateral flexion to 25 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.   Thus, the Board concludes that the preponderance weighs against a finding that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the aforementioned range of motion findings, the record shows that the Veteran's lumbar spine is not fixated or immobile.  While the noted ranges of motion were limited by pain throughout the appeal period, these findings are consistent with and fully contemplated by the 40 percent rating currently assigned.

In addition, there is no indication that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Board acknowledges that the July 2012 VA examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine with a total duration of incapacitating episodes over the previous 12 months of less than one week.  However, there is no record that the Veteran was actually prescribed bed rest at any time during the period on appeal.  Moreover, the evidence does not show that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 40 percent evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  While the July 2012 VA examiner indicated that the Veteran had functional loss or functional impairment of the thoracolumbar spine due to less movement than normal and pain on movement, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Veteran does not warrant a higher rating on the basis of functional loss due to pain or weakness.

Finally, the Board notes that the Veteran's neurological disabilities, consisting of lumbar radiculopathy of each lower extremity, have been separately rated and are both being remanded herein for additional action.  There is no lay or medical evidence of record suggesting that there are neurological disorders other than those for which the Veteran is already rated.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, to include his chief complaints of pain and limitation of motion.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling, is denied.


REMAND

With respect to the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative joint disease of the lumbar spine, the Board finds that further development is required.  The Board notes that the Veteran was afforded a VA sleep apnea examination in February 2013; however, the examiner did not provide an opinion with respect to the Veteran's claim that his current sleep apnea was caused or aggravated by his service-connected lumbar spine disability.  Therefore, on remand, an opinion should be obtained that addresses the Veteran's secondary service connection contention.

With respect to the issues of entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity and entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity, the Board notes that no SOC has been issued pertaining to the claims.  As a consequence, the matter must be remanded to the RO/AMC for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) (where a notice of disagreement was received, but no SOC has been issued pertaining to a claim, the matter must be remanded to the AOJ for issuance of a statement of the case).

The Board also finds that additional development of the evidence is required for the issue of entitlement to TDIU.  First, the RO should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.  The VA social worker or other appropriate personnel should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

Second, after completion of a VA social and industrial survey, a VA opinion from an appropriate clinician(s) must also indicate whether the combined effects of the Veteran's service-connected lumbar spine, pes planus, tinnitus, lumbar radiculopathy of the lower extremities, and hiatal hernia disabilities render him unable to secure and follow a substantially gainful occupation.  The Board is aware of the Federal Circuit's recent holding that in a TDIU case "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).  However, several days after this decision, the Court clarified that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board.  Floore v. Shinseki, 12-2017 (U.S. Vet. App. November 5, 2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should take appropriate action, including issuance of a SOC, on the appeal initiated by the Veteran from the July 2013 rating decision, addressing the issues of entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity and entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.

2.  The RO/AMC should provide the Veteran with all outstanding, necessary notice for his claims.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on a secondary basis.

3.  The RO/AMC should also refer the Veteran's claims file to the February 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file.

Specifically, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by the service-connected lumbar spine disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

5.  After completion of the VA social and industrial survey (field examination), the RO should secure a VA opinion from an appropriate clinician(s) to determine whether it is at least as likely as not (50 percent or more probable) that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

In making this determination, the examiner should not consider the effect of any non service-connected disabilities and advancing age.  The Board notes that the Veteran's pertinent service-connected disabilities are as follows: lumbar spine, pes planus, tinnitus, lumbar radiculopathy of the lower extremities, and hiatal hernia disabilities. 

In rendering this opinion, the examiner should review the claims folder and consider the Veteran's ability to work in both physical and sedentary employment settings. 

The examiner should provide a rationale for the opinion rendered with consideration of all pertinent medical and lay evidence of record, including the VA social and industrial survey (field examination). 

6.  When the development requested has been completed, the issues should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


